Citation Nr: 0718722	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to December 23, 
2002, for a grant of service connection for residuals of low 
back injury, with arthritis.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The appeal as to the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection for residuals of low back injury was received on 
December 23, 2002.

2.  The veteran's service medical records show that the 
veteran reported low back pain in December 1967, and was 
diagnosed with low back muscle strain in February 1968.


CONCLUSION OF LAW

The criteria for an effective date of December 23, 2002, for 
a grant of service connection for residuals of low back 
injury, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
February 2003 satisfied the duty to notify provisions; 
additional letters were sent in November 2003, May 2004, 
December 2004, February 2006, and March 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the veteran reported private treatment for his back 
disabilities prior to 1983, which is the date of the earliest 
pertinent records in the claims file, he also notified VA in 
August 2003 that he attempted to obtain those records from 
his employer but they had been destroyed.  The veteran was 
also accorded a VA examination in January 2004.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b) (2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2006).

Review of the claims file does not show any correspondence or 
other documentation from the veteran, received within one 
year of his separation from service, which could be construed 
as a claim for service connection for residuals of a low back 
injury.  Thus, the effective date for service connection 
would be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b) (2).  

The claims file contains a VA Form 21-526, Veteran's 
Application for Compensation and Pension, received by the RO 
in December 1998.  The veteran testified during his February 
2007 hearing before the Board that the VA personnel who 
completed this Application informed him that it would serve 
as both a claim for a service-connected back disorder and for 
nonservice-connected pension.  However, this document does 
not fall within the VA definitions of a formal or informal 
claim for a back disorder.  In the December 1998 Application, 
the sections concerning income and net worth of the veteran 
and his dependents are filled out, while the directions 
specifically state that those sections should only be 
completed when applying for nonservice-connected disability 
pension.  Similarly, sections 19 and 20, requesting 
information concerning postservice treatment of disabilities 
which began in service, remain blank, where the directions 
specifically instruct the applicant to complete those 
sections if a service-connected disability is claimed.  
Finally, the mention of degenerative arthritis and herniated 
discs, in the section titled "Nature and History of 
Disabilities" appear to be two of three conditions listed 
for consideration for nonservice-connected pension; the 
veteran also does not list a date during service when either 
of those disabilities began.  Ultimately, the application 
appears on its face to be one for nonservice-connected 
pension benefits only.  See Criswell v. Nicholson, 20 Vet. 
App. 501 (2006).

Conversely, and in comparison to the December 1998 document, 
the December 2002 informal claim specifically states the 
following: "I am filing for disability compensation for the 
residuals of a back injury incurred while I was on active 
duty with [his service branch]."  This statement, although 
informal as not made on a VA Form 21-526, clearly indicates 
intent to apply for service-connected disability for a back 
disorder.  See 38 C.F.R. § 3.155(a).  It also indicates 
treatment at a VA facility and requests that those records be 
obtained in support of that claim, from which it can be 
inferred that the veteran asserted his current disorder was 
related to his claimed inservice injury.  See id.; see also 
38 C.F.R. § 3.1(p).  Accordingly, and because there is no 
evidence in that a formal or informal claim for a back 
disorder was received before that date, an effective date 
prior to December 23, 2002, for a grant of service connection 
for residuals of low back injury, is not warranted.


ORDER

An effective date prior to December 23, 2002, for a grant of 
service connection for residuals of a low back disorder, with 
arthritis, is denied.


REMAND

In this case, the veteran originally filed a claim for 
service connection for a low back disorder in December 2002.  
By a March 2004 decision, service connection for residuals of 
a low back injury was granted; at that time, the issue of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine was separated out and denied.  
Ultimately, the veteran perfected the appeal later in March 
2004.

Review of the veteran's service medical records shows that 
the veteran reported low back pain in December 1967, and was 
diagnosed with low back muscle strain in February 1968.  
However, his 1969 service separation examination showed no 
evidence of a chronic low back disorder.  Subsequent to 
service, private medical records dated beginning in 1983 show 
that the veteran injured his back at work that year, and 
reference an earlier work injury occurring in 1974.  These 
records further show that the veteran underwent a laminectomy 
in 1987, but continued to experience additional low back 
symptomatology.  A December 1998 lumbar spine x-ray, as well 
as June 2005 and January 2007 lumbar spine multiresonant 
images, all confirm that the veteran has a current diagnosis 
of degenerative disc disease of the lumbar spine.

The veteran was examined in January 2004 in conjunction with 
his claim.  In the examination report, a VA examiner 
reiterated the history of the veteran's disability, conducted 
a clinical evaluation, and ultimately concluded that the 
veteran's degenerative disc disease was "more than likely" 
a naturally occurring phenomenon that has occurred over time.  
Conversely, during the veteran's February 2007 Board hearing, 
his representative submitted a January 2007 private medical 
opinion on his behalf, which found that the evidence was in 
equipoise that the veteran's degenerative disc disease of the 
lumbar spine was caused by or the result of the his military 
service.  

There is no evidence of record as to whether the veteran's 
service-connected low back disorder, with arthritis, 
aggravates the veteran's degenerative disc disease of the 
lumbar spine.  Accordingly, a VA examination is necessary to 
provide a complete record upon which to adjudicate the issue 
of service connection for degenerative disc disease of the 
lumbar spine.  Service connection can be granted for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but can also be 
granted where a service-connected disability had aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



Accordingly, this issue is remanded for the following 
actions:
   
1.  The claims file must be forwarded to 
the VA examiner who conducted one of the 
January 2004 VA examination to address 
whether the veteran's degenerative disc 
disease of the lumbar spine is aggravated 
by residuals of the service-connected low 
back injury, to include arthritis, and if 
so, what is the degree of any such 
aggravation.  

If the January 2004 examiner is no longer 
available, then a new examination must be 
conducted.  The claims file must be made 
available for review.  Thereafter, the 
examiner must opine whether any current 
degenerative disc disease of the lumbar 
spine is related to the veteran's 
military service or is caused by or 
aggravated by his service-connected 
residuals of a low back injury, to 
include arthritis.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any examination scheduled, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


